Citation Nr: 1435207	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for residuals of a nephrectomy.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to June 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a duplicate copy of a September 2013 rating decision, which is irrelevant to the issues on appeal.  The electronic folder in Virtual VA includes VA outpatient treatment records dated through August 2013, which the RO considered in the statement of the case (SOC) and supplemental statement of the case (SSOC) dated in September 2013.  

The issue of entitlement to service connection for residuals of a nephrectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  During the June 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a heart disorder.  

2.  In a December 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a kidney condition because the evidence did not show that the disability was incurred in or aggravated by active duty service.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the December 2005 rating decision, in particular the Veteran's June 2014 hearing testimony, relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of the issue of entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The December 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a kidney condition is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

3.  Evidence received since the December 2005 rating decision is new and material, and the claim of entitlement to service connection for a kidney condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the June 2014 hearing, the Veteran and his representative withdrew the appeal as to the issue of entitlement to service connection for a heart disorder.  See Board Hearing Transcript (Tr.) at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


II.  Kidney Disorder

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for a kidney condition was originally denied in a December 2005 rating decision because the evidence did not show that the Veteran's kidney disability was incurred in or aggravated by his active duty service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final. 

The evidence received since the final December 2005 rating decision is new and material.  In particular, during the June 2014 hearing, the Veteran testified that he had back pain during service and was told that he had scar tissue on his kidney at his retirement examination.  See Board Hearing Tr. at 3.  He said he continued to have back pain, which led to the diagnosis of a tumor and the removal of his right kidney.  Id. at 3-4.  The Veteran, as a lay person, is competent to report his symptoms and what physicians have told him.  Moreover, for the purposes of reopening a claim, the credibility of his statements is presumed.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus), the claim is reopened.


ORDER

The claim of entitlement to service connection for a heart disorder is dismissed.  

New and material evidence having been submitted, the claim of entitlement to service connection for a kidney condition is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has reported that he receives disability benefits from the Social Security Administration (SSA).  See, e.g., a July 2006 VA Mental Health Note.  Although it is unclear which disabilities entitle him to such benefits, these records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that these records should be requested.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Veteran also receives ongoing treatment at the VA Medical Center (VAMC) in Richmond, Virginia.  On remand, any outstanding VA treatment records should be obtained.

The Board also finds that an additional medical opinion is needed in this case.  The Veteran developed an oncocytoma, a benign tumor on his right kidney, which led to a nephrectomy in October 2005.  The Veteran has asserted that he fractured his tailbone during active duty service, which impacted his internal organs.  He has indicated that he was told that he had scar tissue on his kidney as a result of the injury.  See Board Hearing Tr. at 3-4.  The Veteran's service treatment records note that he bruised his tailbone in August 1980; however, there was no mention of any resulting scar tissue.  He was also treated for a urinary tract infection and possible pyelonephritis (kidney infection) in September 1988.  However, at his February 1989 retirement examination, his spine and genitourinary system were normal.  

The Veteran was examined in conjunction with his claimed kidney disorder in June 2010.  The examiner, a nurse practitioner, stated that the etiology of the oncocytoma was unclear and that there was no reported link between pyelonephritis and the development of an oncocytoma.  Ultimately, the examiner concluded that issue could not be resolved without resorting to mere speculation.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, an additional medical opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a kidney disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding treatment records from the Richmond VAMC dated since August 2013.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the foregoing development is completed, the AOJ should refer the Veteran's claims folder to the June 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's oncocytoma, which resulted in a nephrectomy.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's oncocytoma of the right kidney had its onset during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  

In so doing, the examiner should discuss the Veteran's contention that he fractured his tailbone during active duty service, which impacted his internal organs and resulted in scar tissue on his kidney.  He or she should also address the fact that the Veteran was treated for a urinary tract infection and possible pyelonephritis (kidney infection) in September 1988

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service or a service-connected disability, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service or a service-connected disability as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


